IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


TEVIN HARRIS,                                : No. 8 WM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
FAYETTE COUNTY COURTS, CRIMINAL              :
DIVISION,                                    :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 21st day of March, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.